   Case 5:15-cv-00538-DNH-TWD Document 286 Filed 09/02/20 Page 1 of 2


UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
-----------------------------------
STEVEN AMERIO and ANDREW GOLDBERG,

                           Plaintiffs
             -v-                                       5:15-CV-538

GREGORY W. GRAY, JR.; ARCHIPEL CAPITAL
LLC; BIM MANAGEMENT LP; and
BENNINGTON INVESTMENT MANAGEMENT,
INC.

                           Defendants.

-----------------------------------


APPEARANCES:                                           OF COUNSEL:

CHERUNDOLO LAW FIRM, PLLC                              JOHN C. CHERUNDOLO, ESQ.
Attorneys for plaintiffs                               J. PATRICK LANNON, ESQ.
AXA Tower One 17th Floor
100 Madison Street
Syracuse, New York 13202

WILENTZ GOLDMAN & SPITZER PA                           KEVIN P. RODDY, ESQ.
Attorneys for plaintiffs
90 Woodbridge Center Drive, Suite 900
Woodbridge, New Jersey 07095

JAMES TONREY ESQ.                                      JAMES E. TONREY, JR., ESQ.
Attorneys for plaintiffs
144 Pinewood Avenue
Staten Island, New York 10306

GREGORY W. GRAY, JR.
Defendant pro se
60 School Street #1192
Orchard Park, NY 14127

DAVID N. HURD
United States District Judge

                        ORDER OF DISMISSAL WITH PREJUDICE

      Pursuant to Federal Rule of Civil Procedure 41(a)(2), and at the request of all parties,

including plaintiffs Steven Amerio and Andrew Goldberg, as well as Defendant Gregory W.
   Case 5:15-cv-00538-DNH-TWD Document 286 Filed 09/02/20 Page 2 of 2


Gray, Jr. on his own behalf as well as on the behalf of his companies BIM Management LP

and Archipel Capital LLC, this matter is dismissed with prejudice as to all defendants. Each

party bears its own costs and attorney's fees.

      Therefore, it is

      ORDERED that

      The Second Amended Complaint is dismissed with prejudice in its entirety.

      The Clerk of Court is directed to enter judgment accordingly and close the case file.

      It is SO ORDERED.




Dated: September 1, 2020
       Utica, New York.




                                                 2
